Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.        A request for continued examination under 37 CFR 1.114, including the fee 
set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 
this application is eligible for continued examination under 37 CFR 1.114, and the 
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 
Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 
submission filed on 05/18/2021 has been entered.

Examiner’s Amendment
2.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
This Examiner’s amendment is initiated to correct the minor informalities with the 
claims. 

In the claims:    

              In claim 29, line 1; “The rotary slitting system of claim 1” has been changed 


              In claim 30, line 1; “The rotary slitting system of claim 1” has been changed 
to –The rotary slitting system of claim 28--. 

               Claim 31, lines 1-2; “The rotary slitting system of claim 2, further 
comprising serration undulations having peaks” has been changed to –The rotary 
slitting system of claim 28, wherein the serration undulations having peaks--

              In claim 32, line 1; “The rotary slitting system of claim 1” has been changed 
to –The rotary slitting system of claim 28--. 

              In claim 33, line 1; “The rotary slitting system of claim 1” has been changed 
to –The rotary slitting system of claim 28--. 

              In claim 35, line 1; “The rotary slitting system of claim 1” has been changed 
to –The rotary slitting system of claim 28--. 

              In claim 36, line 1; “The rotary slitting system of claim 1” has been changed 
to –The rotary slitting system of claim 28--. 


to –The rotary slitting system of claim 28--. 

              In claim 43, line 1; “The rotary slitting system of claim 1” has been changed 
to –The rotary slitting system of claim 28--. 

              In claim 44, line 1; “The rotary slitting system of claim 1” has been changed 
to –The rotary slitting system of claim 28--. 


Reasons for Allowance              
        Claims 28-44 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the serration undulations of each correspondingly opposed rotary serrator knife are synchronized and opposingly meshed thereto to impart a serrated edge upon the material drawn between and in the direction of rotation of the two or more correspondingly opposed rotary serrator knives, in combination with other limitations set forth in claim 28. 

              Regarding claim 28, Biehn (5,911,374), Chen (8,464,622) and Barclay et al. (5,580,010) alone or in combination, as applied to the rejection of the claims in 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 28.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Inoue (4,461,268) teach a rotary slitting system. 

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    July 7, 2021